Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20180033320 A1 to Castelli et al. (“Castelli”).

Regarding claim 11, Castelli teaches a method for inspecting an aircraft (¶¶0005, 0017, 0053, 0056 at least; note also block 1208 in fig. 12 at least), the method comprising: causing a base station (platform 308) to autonomously drive (using wheels 302; see fig. 3) to a first predetermined location relative to an aircraft (see fig. 5; note ¶¶0035 - 0037 at least); causing a drone (100/200/300/502) supported by the base station to autonomously take flight from the base station; causing the drone to autonomously fly to a first predetermined position relative to the aircraft (Castelli’s drone moves to a position relative to the aircraft; ¶¶0005, 0017, 0053, 0093); and causing the drone to inspect the aircraft by recording image data (by way of camera 102) of at least a portion of the aircraft when disposed in the first predetermined position (camera 102 records the image of at least portions of the aircraft; ¶¶0027, 0029, and 0030 at least).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 10 and 13 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20180033320 A1 to Castelli et al. (“Castelli”) in view of U.S. Pub. No. 20200033846 A1 to Buyse et al (“Buyse”).

	Regarding claim 1, Castelli teaches a system for inspecting an aircraft (¶¶0005, 0017, 0053, 0056 at least; note also block 1208 in fig. 12 at least), the system comprising: an autonomous drone (100/200/300) including at least one camera (102; see figs. 1 – 3 at least); a base station (platform 308) and a drone controller (502) having a drone processor (508) and a drone memory (514), the drone memory having instructions stored thereon, which when executed by the drone processor, cause the autonomous drone (502)  to take flight (see fig. 5; note ¶¶0035 - 0037 at least); fly to a first predetermined position relative to the aircraft (Castelli’s drone moves to a position relative to the aircraft; ¶¶0005, 0017, 0053, 0093); and record image data of at least portions of the aircraft with the at least one camera (camera 102 records the image of at least portions of the aircraft; ¶¶0027, 0029, and 0030 at least).
	
Castelli is not quite explicit on the base station having a storage compartment configured to store the autonomous drone therein; a base station controller having a base station processor and a base station memory, the base station memory having instructions stored thereon.

However, Buyse teaches, in an art related field of inspecting a vehicle, a base station (base station 205) having a storage compartment (base housing 250) configured to store the autonomous drone therein (see figs. 1 and 2; ¶0002); a base station controller (275 within base housing 250) having a base station processor and a base station memory, the base station memory having instructions stored thereon (the base station 275 is configured to transmit and store [within inherent memory] data; note ¶0024 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Castelli’s teaching by including having a storage compartment configured to store the autonomous drone therein; a base station controller having a base station processor and a base station memory, the base station memory having instructions stored thereon as evidenced by Buyse in order to assist aircraft inspection personnel by way of aerial imaging.

As to claims 2 and 3, Buyse teaches the base station includes at least one door that provides access to/exposes the storage location (¶¶0022, 0039).

As to claims 4 and 18, Castelli further teaches the instructions further cause the drone to fly to a second predetermined position relative the aircraft (¶¶0005, 0090, 0093).

As to claim 5, Buyse’s teaching, wherein the drone is tethered (by way of 115) to the base station (see fig. 1; note ¶0015 at least).

As to claim 6, Buyse’s teaching further causing the autonomous drone to return to the base station (when the tether 215 is retracted; note ¶¶0003, 0020, 0037).

As to claim 7, Castelli further comprising causing the base station to autonomously drive to a second predetermined location relative to the aircraft. (¶¶0005, 0090, 0093).

As to claim 8, Buyse supports causing the at least one door of the base station to close  (¶¶0022, 0039).

As to claim 9, the base station is configured to communicate with the autonomous drone (via the tether 215; see fig. 1 at least; ¶0019 at least).

As to claim 10, both Buyse and Castelli’s teaching further comprising a central server configured to communicate with at least one of the autonomous drones or the base station (Buyse, ¶¶0023 and 0040; Castelli, server device 520, ¶¶0035 – 0038, 0041, 0043 at least).

As to claim 13, Buyse supports causing the base station to selectively provide access (through opening and closing) to a storage compartment that supports the drone therein (¶¶0022, 0039).

As to claim 14, Castelli further teaches the instructions further cause the drone to fly to a second predetermined position relative the aircraft (¶¶0005, 0090, 0093).

As to claim 15, Buyse’s teaching, wherein the drone is tethered (by way of 115) to the base station (see fig. 1; note ¶0015 at least).

As to claim 16, Castelli further comprising causing the base station to autonomously drive to a second predetermined location relative to the aircraft. (¶¶0005, 0090, 0093).

Regarding claim 17, Castelli teaches a system for inspecting an aircraft, the system comprising: a drone (100/200/300) including at least one camera (102; see figs. 1 – 3 at least); a base station (platform 308) and a controller (502) having a processor (508) and a memory (514), the memory having instructions stored thereon, which when executed by the processor, cause the base station to drive to a first predetermined location relative to the aircraft (see fig. 5; note ¶¶0035 - 0037 at least), and cause the drone to fly to a first predetermined position relative to the aircraft (Castelli’s drone moves to a position relative to the aircraft; ¶¶0005, 0017, 0053, 0093) so that the drone can record image data of at least portions of the aircraft with the at least one camera (camera 102 records the image of at least portions of the aircraft; ¶¶0027, 0029, and 0030 at least).

Castelli is not explicit on the base station having a storage compartment configured to store the autonomous drone therein and the drone taking flight from the storage compartment of the base station.

However, Buyse teaches, in an art related field of inspecting a vehicle, a base station (base station 205) having a storage compartment (base housing 250) and the drone taking flight from the storage compartment of the base station (see figs. 1 and 2; ¶0002).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Castelli’s teaching by including having a storage compartment configured to store the autonomous drone therein; a base station controller having a base station processor and a base station memory, the base station memory having instructions stored thereon as evidenced by Buyse in order to assist aircraft inspection personnel by way of aerial imaging.

As to claims 18 and 19, Castelli further comprising causing the base station to autonomously drive to a second predetermined location relative to the aircraft (¶¶0005, 0090, 0093).

As to claim 20, Buyse’s teaching, wherein the drone is tethered (by way of 115) to the base station (see fig. 1; note ¶0015 at least).

Allowable Subject Matter
Claims 12 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(In the context of a rapid aircraft inspection using autonomous drone base station systems, the prior art fail to teach, in combination with other limitations, a controller operatively coupled to a drone to compare image data to predetermined (recorded) image data and determine if the image data meets predetermined standards (changes in a condition of one portion of the aircraft), and if the controller determines that the image data does not meet the predetermined standards, causing the controller to display an alert.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663